Citation Nr: 1142001	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  07-20 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee



THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a bilateral hearing loss.

2.  Entitlement to service connection for a bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from January to November 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April and October 2006 rating decisions by the RO.

In May 2009, the Board denied service connection for bilateral hearing loss and tinnitus and assigned a rating of 30 percent, but not higher for the service-connected bilateral pes planus.  The Veteran appealed the decision, and in a March 2010 Order the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand, vacating the May 2009 decision, in part, and remanding the matters that had been denied for additional action.  

In June 2010, the Board remanded the matters remaining on appeal for additional development and notice.  

In March 2011, the Veteran withdrew his claim for a rating in excess of 30 percent for the service-connected bilateral pes planus.

In a June 2011 rating decision, the RO granted service connection for tinnitus.  Consequently, the matter is no longer before the Board for consideration.

The Board received additional argument and evidence in August 2011.  In particular, the Veteran's representative claimed CUE in the denial of the claim of service connection for bilateral hearing loss.   


FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay assertions of having exposure to harmful noise levels incident to his training in service.    


2.  The currently demonstrated bilateral hearing sensorineural loss is shown as likely as not to be due to the Veteran's hazardous noise exposure in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by bilateral hearing loss that is due disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Since the Board is granting service connection for bilateral hearing loss, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of VCAA do not apply to claims that could not be substantiated through such notice and assistance).


Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

In an April 2002 rating decision, the RO denied service connection for bilateral hearing loss.  This rating action represents the last final decision on any basis as to the issue of service connection for bilateral hearing loss.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100; Evans v. Brown, 9 Vet. App. 273 (1996). 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 


Analysis

In an April 2002 rating decision, the Veteran's original claim of service connection for bilateral hearing loss was denied by the RO.  The evidence considered at that time consisted of the Veteran's service treatment records and VA treatment records.

The service treatment records show that on pre-induction and separation examination examinations there was no indication of a hearing loss as the whispered voice test on both examinations and the spoken voice test on separation examination were 15/15.

A July 2001 VA treatment record notes the Veteran's complaints of bilateral hearing loss and his request for a hearing aid.  He indicated that his hearing was evaluated in December and that he was told he had "poor hearing."

The evidence received since the April 2002 rating decision included private audiometric findings from October and November 1986, a private April 2006 audiogram, a July 2010 VA examination report with an August 2010 addendum, a September 2010 VA examination report, and statements from the Veteran and his wife received in March 2011.

On an October 1986 private audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
65
60
LEFT
10
15
25
65
65

On a November 1986 private audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
30
45
50
LEFT
15
15
25
70
70

An April 2006 private audiological evaluation was not interpreted.

A July 2010 VA examination and August 2010 addendum indicate that the claims file was not reviewed.  

The audiologist noted the Veteran's complaints of hearing difficulty and exposure to noise in the military due to heavy artillery, small arms and other weapons as well as that caused by big trucks.  He indicated he had some hearing protection in service and that he had minimal civilian noise exposure occupationally or recreationally.  

The results of the audiological test were not reported and audiologist commented that the examination was not adequate for rating purposes.  There was poor inter-test reliability despite frequent reinstruction.  It was also noted that repeat pure-tone thresholds were repeated and yielded worse results and were substantially different from an audiology study in 2009.

At a September 2010 VA examination, the claims file was reviewed by the examiner.   

On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
75
85
80
LEFT
25
35
60
80
80

Speech audiometry revealed speech recognition ability of 60 percent in the right ear and of 68 in the left ear.

The audiologist commented that the type and degree of hearing loss represented a normal to severe sensorineural hearing loss bilaterally.  

The Veteran was also noted to have tinnitus that was as likely as not a symptom associated with the hearing loss.  

The VA examiner stated that the whispered and spoken tests were not reliable tests for hearing sensitivity as they were not ear specific, frequency specific, or calibrated for intensity.  

The Veteran also had a history that was positive for unprotected military noise exposure with minimal lifetime noise exposure occupationally and recreationally.  The opinion was that the Veteran's current hearing loss was consistent with noise-induced hearing loss (high frequency sensorineural loss).

In a statement in March 2011, the Veteran's wife reported that, when she met him in 1967, he already appeared to have hearing problems. 

In a statement in March 2011, the Veteran reported having noise exposure in service due to weapons training and difficulty hearing after service.

The added evidence, which was not previously considered, shows that the Veteran currently suffers from bilateral sensorineural hearing disability as defined by 38 C.F.R. § 3.385.  

As such, the records relate to a previously unestablished fact that tends to substantiate the Veteran's claim and raise a reasonable possibility of substantiating the claim.  Therefore, the claim of service connection for a bilateral hearing loss is reopened.  See 38 C.F.R. § 3.156(a) . 

Although there was not report of hearing loss in service, the September 2010 VA examiner noted that the type of hearing testing conducted in service was not reliable for identifying the presence of a hearing loss.

Moreover, in connection with the reopened claim, the Veteran is found to have presented credible lay assertions sufficient to establish his exposure to elevated, harmful noise levels incident to his training in service and a continuity of symptomatology referable to hearing problems following service.

Finally, the VA examiner in September 2010 opined that the current bilateral hearing loss disability was consistent with noise-induced hearing loss.  

Based on a careful review of the record, the Board finds the evidence to be in equipoise in showing that the current bilateral sensorineural hearing disability as likely as not is due to the Veteran's established exposure to harmful noise levels in connection with his duties during service.  

In resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted. 




ORDER

As new and material evidence has been submitted to reopen the claim of service connection for bilateral hearing loss, the appeal to this extent is allowed.

Service connection for bilateral hearing loss is granted.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


